Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2021 has been entered.

				Claim Status
Claims 1, 9, 12, 23, 24, 29-30, and 37-39 are pending. Claims 2-8, 10-11, 13-22, 25-28, 31-34, and 36 are canceled. Claims 29 and 30 are withdrawn. Claims 1, 9, 12, 23, 24, and 37-39 are under examination in the instant office action

Action Summary
Claims 1, 3, 7-9, 12, 18, 19, 23, and 24 rejected under 35 U.S.C. 103 as being un-patentable over Dean et al. (U.S. Patent 5,378,703; published 3 January 1995) in view of Tang (US20130035338; published 7 February 2013), Srikumar et al. (WO2013090842A2; published 20 June 2013),and Sandoz, Package Leaflet, Information for the User, 09/2014 are maintained. 
			
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1, 3, 7-9, 12, 18, 19, 23, and 24 remain rejected under 35 U.S.C. 103 as being un-patentable over Dean et al. (U.S. Patent 5,378,703; published 3 January 1995) in view of Tang (US20130035338; published 7 February 2013), Srikumar et al. (WO2013090842A2; published 20 June 2013),and Sandoz, Package Leaflet , Information for the User, 09/2014.
Dean et al. teach sulfonamides and their use as carbonic anhydrase inhibitors, and pharmaceutical compositions containing the compounds useful in controlling intraocular pressure (Title and abstract; instant claim 28). It is taught the compound may be combined with ophthalmologically acceptable preservatives, surfactants, viscosity enhancers, penetration enhancers, buffers, sodium chloride, and water to form an aqueous, sterile ophthalmic suspension or solution (column 16, lines 9-16; i.e. in a solution the carbonic anhydrase inhibitor is dissolved; instant claim 1, 24). The compound is contained in the formulations in an amount of 0.25% to 5.0% by weight (column 16, lines 39-45; instant claim 1, 3). This range of encompasses the range of instant claims 1 and 3 and thereby renders said claims obvious. See MPEP 2144.05: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Example 21 teaches an ophthalmic suspension of 2.0% of the carbonic anhydrase inhibitor (+)-4-Ethylamino-3,4-dihydro-2-(3-methoxy)propyl-2H-thieno 1,2-thiazine-6-sulfonamide-1,1-dioxide hydrochloride (i.e. brinzolamide hydrochloride), 0.5% 
Dean does not teach an additional therapeutic active agent selected from latanoprost or timolol and the amount of 0.005% w/v when latanoprost is present and the amount of 0.1% to 0.5% w/v when timolol is present. Dean does not also teach polyvinyl caprolactam-polyvinyl acetate-polyethylene glycol graft copolymer in the amount claimed. 
Srikumar et al. teaches compositions and methods related to ophthalmic use of polyvinyl caprolactam-polyvinyl acetate-polyethylene glycol graft copolymer (abstract). It is taught said polymer is useful in methods of solubilizing therapeutically active agents thereby improving the stability of said agent (see page 1, lines 25-35). It is taught the polymers are suitable for use in solutions (see page 2, line 33). Srikumar et al. teaches the copolymer is present in 1% (see the examples recited on page 17; instant claims 13, 14, 25, 34).
Tang teaches topical treatments including latanoprost and timolol (abstract; instant claims 7-9, 12). It is taught that these compounds are usually suspended or dissolved in sterile, 
Sandoz teach the use of latanoprost in the amount of 0.005% (w/v) and timolol in the amount of 0.5% (w/v) as an eye drop solution, see Title for reducing the pressure in the eyes, see Section 1, second para.
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing of the invention to have added the polyvinyl caprolactam-polyvinyl acetate-polyethylene glycol graft copolymer in the amount of 1% as taught by Srikumar et al. and an eye drop composition comprising 0.005 (w/v%) latanoprost and 0.5 (w/v%) timolol to the aqueous solution of Dean. One would have been motivated to do so as the compositions of Dean are useful for controlling intraocular pressure, and because Srikumar et al. teaches the use of use of polyvinyl caprolactam-polyvinyl acetate-polyethylene glycol graft copolymer for solubilizing therapeutically active agents thereby improving the stability of said agent (see page 1, lines 25-35 and Abstract), and because Tang also teaches that latanoprost and timolol also control intraocular pressure of the eye when administered in aqueous solutions and also because Sandoz teach the use of latanoprost in the amount of 0.005% (w/v) and timolol in the amount of 0.5% (w/v) as an eye drop solution, see Title for reducing the pressure in the eyes, see Section 1, second para. Therefore one of ordinary skill in the art would have had a reasonable expectation of successfully controlling intraocular pressure by adding 0.005 (w/v%) latanoprost and 0.5 (w/v%) timolol to the aqueous solutions of Dean along with 1 % w/v polyvinyl caprolactam-polyvinyl acetate-polyethylene glycol graft copolymer for solubilizing brinzolamide . See: MPEP 2144.06: “It is prima facie obvious to combine two compositions each of which is 
In regard to claim 35, requiring the formulation does not require the use of a ball mill and/or a jet mill, the only mention in Dean of either mill is a ball mill used in preparation of formulation 15 of Dean, which is drawn to a suspension. None of the solution exemplary formulations of Dean require the use of a mill. Accordingly, as the above rejection is based upon formulation of a solution as disclosed in Dean, said obvious formulation would also not involve use of a mill.
Response to Arguments
Applicant argues Sandoz discloses pharmaceutical compositions containing both latanoprost and timolol. Any combination of Sandon with Dean, Tang, and/or Srikumar will therefore necessarily result in a composition containing both latanoprost and timolol. However, the instant claims recite a combination of brinzolamide, or a pharmaceutically acceptable salt thereof, in combination with First Named Inventor Mandar V. ShahAttorney Docket: 44681-0002US1 / FP07112/AK/srApplication No. : 15/520,217Filed: April 19, 2017Page: 7of8latanoprost or timolol. Because Sandoz provides no motivation to specifically select one of these active agents, much less to apply said compound for use in combination with brinzolamide as is presently claimed, Applicant respectfully asserts that the Office has failed to support a prima facie case of obviousness over the combination of references. In response, the Examiner finds Applicant’s argument not persuasive. Sandoz clearly provides the motivation to specifically select latanoprost and/or timolol for reducing the pressure in the eyes. However, the motivation to combine latanoprost and/or timolol with the 
Applicant’s argument that Applicant has extensively discussed the disclosures of Dean, Tang, and Srikumar on the record, and reiterates the following points for the Office's further consideration. In response, the Examiner finds Applicant’s argument not persuasive because the Examiner’s action set forth the reason why the instant claims are obvious over the disclosures of Dean, Tang, and Srikumar on the record.

Allowable Subject Matter
Claims 37-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN P CORNET/Primary Examiner, Art Unit 1628